In an action, inter alia, to recover on a promissory note, the defendants appeal, as limited by their brief, from (1) so much of an order of the Supreme Court, Queens County (Dunkin, J.), dated May 24, 1993, as granted partial summary judgment to the plaintiff on his first five causes of action, and (2) so much of the judgment entered September 10, 1993, as was entered thereon.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The plaintiff proved his entitlement to judgment as a matter of law by submitting, in support of his motion, proof of a *649promissory note and guaranty, and of the defendants’ failure to make the payments provided for by their terms (see, Governor & Co. of Bank of Ireland v Dromoland Castle, 212 AD2d 759; Gateway State Bank v Shangri-La Private Club for Women, 113 AD2d 791, affd 67 NY2d 627; Silber v Muschel, 190 AD2d 727). Accordingly, it was incumbent upon the defendants to come forward with proof in admissible form of the existence of triable issues of fact (see, Gateway State Bank v Shangri-La Private Club for Women, supra). However, the defendants’ unsubstantiated and conclusory allegations failed to raise triable issues of fact which would have precluded the court from granting the plaintiffs motion.
The defendants’ remaining contentions are without merit. Mangano, P. J., Sullivan, Thompson and Hart, JJ., concur.